DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's IDS filed on 4/1/2021 has been fully considered. 


                                                  Allowable Subject Matter
3.    Claims 1, 3-15, 17-18, 20 are allowed.
4.    The following is a statement of reasons for the indication of allowable subject matter. The 
non-obvious features are:
As per independent claim 1: Measuring a first speed of the first electric motor device and a second speed of the second electric motor device, wherein the estimation of the first current demand is based on the first torque command and the first speed, and wherein the estimation of the second current demand is based on the second torque command and the second speed including remaining claim limitations.
As per independent claim 14: It is the same reason as claim 1.
As per independent claim 15: It is the same reason as claim 1.


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,466,087 to Musser discloses a motor control system for a hybrid vehicle.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846